Citation Nr: 1621475	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include associated neurological symptoms of the upper extremities.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include associated neurological symptoms of the lower extremities.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision a Department of Veterans Affairs (VA) Regional Office (RO).  The case was certified to the Board by the Detroit, Michigan RO.  

In July 2014, the Board remanded the listed issues for additional development.  The case has since returned to the Board.  In April 2016, the representative waived RO consideration of additional evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a thoracolumbar spine disability with associated neurological symptoms of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's current cervical spine disability is related to active service or events therein, and there is no evidence of cervical spine arthritis manifested to a compensable degree within one year following discharge from active duty.  
	
2.  Service connection for a cervical spine disability is denied herein and thus, there is no basis for secondary service connection for any associated neurological symptoms of the upper extremities.  

3.  The preponderance of the evidence is against finding that the Veteran's current bilateral foot disability is related to active service or events therein, and there is no evidence of bilateral foot arthritis manifested to a compensable degree within one year following discharge from active duty.    

4.  The preponderance of the evidence is against finding that the Veteran has a current right knee disability that is related to active service or events therein, and there is no evidence of right knee arthritis manifested to a compensable degree within one year following discharge from active duty.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred during active service, cervical spine arthritis may not be presumed to have been incurred therein; and secondary service connection is not established for any associated neurological symptoms of the upper extremities.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2015).  

2.  A bilateral foot disability was not incurred during active service, and bilateral foot arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a).  

3.  A right knee disability was not incurred during active service, and right knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA also fulfilled its duty to assist.  Where warranted by law, the Veteran was provided a VA examination.  Pursuant to the July 2014 remand, VA requested records from the Social Security Administration.  Response received indicates that the records were destroyed and there are no records available.  VA also sent the Veteran a letter in August 2014 asking him to identify relevant treatment.  He submitted multiple authorizations for release of records and identified records were requested.  Records received were associated with the claims folder.  Suburban Chiropractic responded in March 2015 that the Veteran has not been seen since 1993 and they had no records to send.  The Board acknowledges that records were not received from Dr. R. or Dr. K., but finds that reasonable efforts were made to obtain these records, to include two requests for the information.  The Board notes that records from Dr. R. were previously received in 2009.  On review, there was substantial compliance with the Board's prior remand directives and further efforts are not warranted to obtain the records in question.  See 38 C.F.R. § 3.159(c)(1), (2).  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a current disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  

Cervical spine disability, to include associated neurological symptoms of the upper extremities

In his October 2008 claim, the Veteran claimed entitlement to service connection for a neck disorder and referred to his service treatment records.  He also claimed entitlement to service connection for an upper extremity disorder secondary to the neck condition.  

The March 2009 VA examination included a diagnosis of cervical spine degenerative joint disease and there is evidence of current cervical spine disability.  Electromyography testing of the upper extremities in June 2003 and March 2009 was negative for evidence of cervical radiculopathy.  Notwithstanding, a March 2012 private record shows the Veteran received an epidural steroid injection for cervical radiculopathy and the Board concedes associated neurological symptoms of the upper extremities.

Regarding an in-service injury, service treatment records show that in March 1965, the Veteran presented to the emergency room.  He reported tripping on a plank of wood three hours prior and falling backwards striking the upper thoracic area of his back.  He complained of pain in the area when moving his neck.  On physical examination, there was no area of bruising or tenderness but there was slight pain with flexion.  The diagnosis was contusion and muscle sprain, rule out fracture.  X-rays of the cervical spine were negative.  At a June 1965 separation examination the appellant's neck and neurological system was clinically evaluated as normal.

As to whether there is a nexus between the in-service injury and current disability, the March 2009 VA examiner opined that the appellant's current cervical spine condition was not likely related to his active service spine conditions.  The examiner stated that the inservice cervical condition was treated and resolved and there was no chronic spine condition as per available service records including the separation examination.  This opinion was based on a review of the record and physical examination and is considered probative.  The record does not contain probative medical opinion evidence to the contrary.  

The Board acknowledges the Veteran's general assertions that he has had neck pain since the in-service injury and continuing to date.  The Veteran is competent to report neck pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's reports, however, are not supported by the overall evidence of record.  The evidence instead shows that the Veteran was not seen for further complaints related to the neck following the March 1965 injury, and on examination for separation in December 1965, his spine and upper extremities were evaluated as being clinically normal.  On the associated report of medical history, the Veteran reported his health was fair and he did not report any neck pain.  

The Board acknowledges the Veteran's assertion in his October 2008 claim that he had a "minimal exam" at separation.  The evidence, however, shows that the spine and upper extremities were examined and the Veteran had the opportunity to identify any medical problems on the report of medical history.

The Board acknowledges the Veteran's January 2011 report that he did not have medical records to show treatment between 1966 and 2002, but did have copies of cancelled checks to physicians and chiropractors.  The Board has no reason to doubt his credibility as concerns this evidence.  It does not, however, change the fact that he did not have neck complaints at separation and does not serve to establish a chronic neck disorder during service or continuity of symptoms following the March 1965 injury.  Significantly, the Veteran has not identified any medical opinion evidence that links the claimed disorders to service.

Further, the evidence suggests that the appellant suffered a post-service injury.  Specifically, a March 2003 private record notes a history of whiplash in 1970.  A May 2003 magnetic resonance imaging report for the cervical spine notes the Veteran's description of pain and weakness in his upper extremities which he related to a remote injury that occurred while boating in 1970.  This record does not reference any inservice injury.

The Board acknowledges the statements from the Veteran's sisters and a co-worker, but does not find them sufficient to establish a chronic condition during service or continuing symptoms particularly in light of the objective findings and the Veteran's own statements documented at separation.

In summary, the preponderance of the most probative evidence is against finding that any currently diagnosed cervical spine disability is related to active military service or events therein.  There is no evidence of cervical arthritis manifested to a compensable degree within one year following discharge from active service.  There is no basis for secondary service connection for associated neurological symptoms in the upper extremities as service connection for the underlying disorder is denied herein.  

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Bilateral foot disability

The Veteran identified podiatry treatment and although VA requested these records on two occasions, they were not received.  A February 2006 private neurology record, however, notes that the Veteran recently saw his podiatrist for bilateral great toe pain and that x-rays showed arthritis.  Hence, the Board concedes that the appellant has a current bilateral foot disability.  

Service treatment records are negative for any complaints or findings related to the feet.  At a separation examination in December 1965, the Veteran's feet were reported as clinically normal.  On the associated report of medical history, the Veteran denied having or having had any foot trouble.  

On review, there is no evidence of foot trouble during service or for many years thereafter.  The record simply does not contain any probative evidence relating current bilateral foot disability to active service or events therein and there is no evidence of foot arthritis manifested to a compensable degree within one year following discharge from active duty.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Right knee disability

In his October 2008 claim, the Veteran reported the onset of a right knee problem in December 1964.  The Veteran is competent to report right knee problems beginning in service.  His evidence of record, however, preponderates against the claim.  In this regard, the service treatment records reveal no complaints or findings related to the right knee.  At a separation examination in December 1965, the Veteran's lower extremities were reported as normal on clinical evaluation.  On the associated report of medical history, he denied having a trick or locked knee.  

Even assuming the Veteran had some right knee issues during service, the record does not show a current right knee disability or any indication that such disability is related to active service or events therein.  Additionally, there is no evidence of right knee arthritis manifested to a compensable degree within one year following discharge from service.  Finally, there is no medical opinion evidence linking a current right knee disorder to service.

Accordingly, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a cervical spine disability with associated neurological symptoms of the upper extremities is denied.  

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a right knee disability is denied.  


REMAND

The Veteran contends he has a thoracolumbar spine disability related to active service with associated neurological symptoms of the lower extremities.  Service treatment records show that the Veteran was seen on multiple occasions with complaints related to his thoracolumbar spine.  

The Veteran underwent a VA examination in March 2009 following which the diagnoses included thoracic degenerative joint disease, and degenerative joint and disk disease involving the lumbosacral spine.  At that time, the examiner provided a negative opinion stating that the conditions were treated and resolved, and there was no chronic spine condition as per the Veteran's available service records including the separation examination.  

While the December 1965 separation examination indicated that the spine was normal on clinical evaluation, the Veteran specifically reported that he was experiencing recurrent back pain and that his back "snap(ed)" when carrying heavy objects.  There is no indication that the examiner considered the lay reports documented at separation and an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the March 2009 VA examination report for addendum.  If the March 2009 VA physician is no longer available, the requested information should be obtained from a similarly qualified VA physician.  An additional physical examination is not necessary unless specifically requested by the reviewing physician.  The physician is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The physician must specify in the report that these records have been reviewed.  

The physician is requested to review the claims folder and opine as to whether it is at least as likely as not that any current thoracolumbar spine disability manifested during active service or is otherwise related to active service or events therein.  If this question is answered in the affirmative, the reviewing physician must opine whether it is at least as likely as not that any diagnosed lower extremity neurological disorder is related to the thoracolumbar disability.

In making this determination, the physician is to address the Veteran's reports of recurrent back pain on the report of medical history completed at separation as well as his reports of continued back pain since that time.  The physician is advised that while the Veteran is not competent to state that he has had thoracolumbar degenerative joint/disk disease since service, he is competent to report that he had recurrent lower back pain at separation and continuing to date.  The physician is further advised that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

A complete rationale for any opinion expressed must be provided.  

2.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  

3.  Thereafter, readjudicate the claim of entitlement to service connection for a thoracolumbar spine disability with associated neurological symptoms of the lower extremities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an appropriate opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


